14-2152
     Huang v. Lynch
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A201 119 008
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   7th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   AI QIN HUANG,
14            Petitioner,
15
16                    v.                                             14-2152
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,1
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Joshua Bardavid, New York, New York.

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Loretta E. Lynch is automatically
     substituted for former Attorney General Eric H. Holder, Jr.
1    FOR RESPONDENT:                  Joyce R. Branda, Acting Assistant
2                                     Attorney General; Cindy S. Ferrier,
3                                     Assistant Director; Michele Y. F.
4                                     Sarko, Attorney, Office of
5                                     Immigration Litigation, U.S.
6                                     Department of Justice, Washington,
7                                     D.C.
8
9           UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13          Petitioner Ai Qin Huang, a native and citizen of the

14   People’s Republic of China, seeks review of a May 21, 2014,

15   decision of the BIA affirming a December 6, 2011, decision of

16   an Immigration Judge (“IJ”) denying Huang’s application for

17   asylum, withholding of removal, and relief under the Convention

18   Against Torture (“CAT”).         In re Ai Qin Huang, No. A201 119 008

19   (B.I.A. May 21, 2014), aff’g No. A201 119 008 (Immig. Ct. N.Y.

20   City Dec. 6, 2011).        We assume the parties’ familiarity with

21   the underlying facts and procedural history in this case.

22          Under the circumstances of this case, we have considered

23   both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

24   completeness.”       Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

                                          2
1    2008).    The    applicable      standards        of   review   are    well

2    established.    See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

3    Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

4        For asylum applications such as Huang’s, which are governed

5    by the REAL ID Act, the agency may, considering the totality

6    of the circumstances, base a credibility finding on an asylum

7    applicant’s     “demeanor,      candor     or     responsiveness,”     the

8    plausibility    of   her   account,      and    inconsistencies   in    her

9    statements, without regard to whether they go “to the heart of

10   the applicant’s claim.”       8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

11   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

12       Substantial      evidence    supports        the   agency’s   adverse

13   credibility determination.        Huang’s argument that her

14   documentary evidence rehabilitated her incredible testimony

15   was not made before the BIA, and thus is not properly before

16   this Court.    Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

17   107 (2d Cir. 2007).

18       Huang argues further that the agency failed to consider

19   whether she had established a well-founded fear of future

20   persecution.    To the extent that she claims her documentary

                                        3
1    evidence shows that she will be “singled out individually” for

2    harm, 8 C.F.R. § 1208.13(b)(2)(iii), the adverse credibility

3    determination is dispositive of that contention.        Hongsheng

4    Leng v. Mukasey, 528 F.3d 135, 142-43 (2d Cir. 2008).   Regarding

5    her argument that she has established a “pattern or practice”

6    of persecution, 8 C.F.R. § 1208.13(b)(2)(iii)(A), she has not

7    established that she is a member of a group that is persecuted,

8    in light of the agency’s adverse credibility determination.

9    Cf. Paul v. Gonzales, 444 F.3d 148, 150 (2d Cir. 2006).

10       Huang’s argument that the agency erred in failing to assess

11   independently her claim for CAT relief is also foreclosed by

12   Paul.   A “petition for CAT relief may fail because of an adverse

13   credibility ruling rendered in the asylum context where the

14   factual basis for the alien’s CAT claim was the same as that

15   rejected in [her] asylum petition.”     Id. at 157.

16       For the foregoing reasons, the petition for review is

17   DENIED.   As we have completed our review, any stay of removal

18   that the Court previously granted in this petition is VACATED,

19   and any pending motion for a stay of removal in this petition

20   is DISMISSED as moot.    Any pending request for oral argument

                                     4
1   in this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                               FOR THE COURT:
5                               Catherine O=Hagan Wolfe, Clerk




                                 5